Title: [May 1765]
From: Washington, George
To: 




12. Finish Sowing Oats at Muddy hole.
 




12.13.
}
Sowed Hemp at Muddy hole by Swamp. Sowed Do. above the Meadow at Doeg Run.


 


15. Sowed Do. at head of the Swamp Muddy H.
 


16. Sowed Hemp at the head of the Meadow at Doeg Run & about Southwards Houses with the Barrel.


   
   GW had rented some land on Dogue Run from Benjamin Southward in 1761.



 


18. Began to Sow the old Gd. next the Orchard at Muddy hole with the Drill & finish’d 25 Rows & then stopd it sowing two fast.
 


20. Sowed 14 Rows more—the drill beg. altered with 1 Bushel of seed.

Sowed two pices more at Doeg Run—viz. the two Orchards. Sowed Lucern—also 4 Rows adjoining with St. Foin—&  other Rows with Fenugreek Seed.


   
   Trigonella foenum-graecum, fenugreek, is an annual trefoil grown as forage and bearing a seed with a strong, bitter taste; it was often used as an emollient in poultices. GW does not appear to have gone very seriously into its production.



 


30. Peter Green came to me a Gardener.


   
   Apparently Peter Green was on a yearly wage contract of £5. He appears on GW’s tithable lists only for July 1765 and left his position in June 1766. In 1771 GW was trying to find a good “Kitchen Gardener” on a four- or five-year indenture at a moderate wage, and even inquired in Scotland. He hired David Cowan, “late of Fredericksburg,” as a gardener for the year 1773. According to the articles of agreement signed 11 Jan. 1773, Cowan agreed to serve “in the capacity of a Gardener; & that he will work duely & truely, during that time, at the business; and also when need be, or when thereunto required, employ himself in Grafting, Budding, & pruning of Fruit Trees and Vines—likewise in Saving, at proper Seasons, and due order, Seeds of all kinds” (DLC:GW). His salary was £25, plus lodging and food for his family.



 


31. Cut my Clover for Hay.


   
   The diary entries for the month of May are taken from a loose sheet in the Dreer Collection, PHi.



